Title: Thomas Jefferson’s Calculations of Latitudes of the Sharp Peak of Otter and Natural Bridge, 18 September–10 November 1815
From: Jefferson, Thomas
To: 


          
            
              1815. Sep. 18. Sharp peak of Otter
              ° 
              
              ′ 
              
              ″
              1815. Sep. 20. Natural bridge.
              ° 
              
              ′ 
              
              ″
            
            
              Observed altitude of ⊙.
              109
              –
              21
              –
               0
              
              107
              –
              29
              –
               0
            
            
               − error of instrument
              
              
              1
              –
              30
              
               
               
              1
              –
              30
            
            
              
              109
              –
              19
              –
              30
              
              107
              –
              27
              –
              30
            
            
              true observed altitude
              54
              –
              39
              –
              45
              
              53
              –
              43
              –
              45
            
            
              − refractn 41″ + parallax 4″
              
              
              
              
              37
              − 42″ + 4″
               
              38
            
            
              true altitude of ⊙’s center
              54
              –
              39
              –
               8
              
              53
              –
              43
              –
               7
            
            
              − ⊙’s decln Greenwich 
              2–7–17
              
              
              
              
               
              1°–20′– 42″
              
              
              
              
              
            
            
              for 79°–45′–57.″ W
                 5–  8
              2
              –
              12
              –
              25
              5–9
              
              1
              –
              25
              –
              51
            
            
              true height of Æq. at Peak
              52
              –
              26
              –
              43
              
              52
              –
              17
              –
              16
            
            
              
              90
              –
               
               
               
              
              90
               
            
            
              Zenith distance of Æq. at Peak
              37
              –
              33
              –
              17
               
              37
              –
              42
              –
              44
            
            
              1815. Nov. 10. Sharp peak of Otter
              ° 
              
              ′ 
              
              ″
              
            
            
              Observed altitude
              71
              –
              8
              –
               0
              
            
            
              − error of instrument
              
              
              1
              –
              30
              
            
            
              corrected observn
              71
              –
              6
              –
              30
              
            
            
              true observed altitude
              35
              –
              33
              –
              15
              
            
            
              − refractn 1′–19″ + parl parallax 7″=
              −
              
              1
              –
              12
              
            
            
              true Alt. of ⊙’s center
              35
              –
              32
              –
               3
              
            
            
              ⊙’s decln Greenwich
              17°–0′– 1″
              
              
              
              
              
              
            
            
              for 79°–45′–57.″ W. +
                     3 –33
              17
              –
              3
              –
              33
              
            
            
              height of Æq. at Peak
              52
              –
              35
              –
              36
              
            
            
              
              90
              –
              
              
              
              
            
            
              Zenith dist. or Lat.
              37
              –
              24
              –
              24
              
            
            
              observn of Sep. 18.
              37
              –
              33
              –
              17
              
            
            
              
              74
              –
              57
              –
              41
              
            
            
              mean of 2. observations
              37
              –
              28
              –
              50
              
            
          
        